I N     T H E   C O U R T     O F    A P P E A L S

                                                                                                               FILED
                                                                                                                    January 6, 1998

                                                                                                               Cecil Crowson, Jr.
                                                                                                               Appellate C ourt Clerk
W I L L I A M        T .     R A W L S ,                              )           K N O X   C I R C U I T
                                                                      )           C . A .   N O . 0 3 A 0 1 - 9 7 0 7 - C V - 0 0 2 9 3
                                                                      )
                           P l a i n t i f f - A p p e l l a n t      )
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                                                                      )
v s .                                                                 )           H O N . W H E E L E R         A .      R O S E N B A L M
                                                                      )           J U D G E
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                                                                      )
N   .   V   . H O D G E , N O R F O L K S O U T H E R N               )           A F F I R M E D      I N   P A R T
R   A   I   L W A Y C O M P A N Y , D Y C H O                         )           R E V E R S E D      I N   P A R T
C   O   M   P A N Y , I N C . , A N D J A M E S                       )           R E M A N D E D
M   O   Y   E R M A S S E Y ,                                         )
                                                                      )
                   D e f e n d a n t s - A p p e l l a n t s          )




R O B E R T E . P R Y O R ,                P r y o r ,      F l y n n ,      P r i e s t    &       H a r b e r ,       K n o x v i l l e ,    f o r
A p p e l l a n t .


J O H N W . B A K E R , J R . , B a k e r , M c R e y n o l d s , B y r n e ,                                           O ' K a n e , S h e a &
T o w n s e n d , K n o x v i l l e , f o r A p p e l l e e s N . V . H o d g e a n d                                 N o r f o l k S o u t h e r n
R a i l w a y C o m p a n y .


H O W A R D H . V O G E L & A N D R E W C R A I G T R O U T M A N , O ' N e i l , P a r k e r                                    &   W i l l i a m -
s o n , K n o x v i l l e , f o r A p p e l l e e D y c h o C o m p a n y , I n c .
                                                                                          O      P       I      N       I      O          N



                                                                                                                                                                                                    M c M u r r a y ,          J .



              W i l l i a m                 T .          R a w l s              ( p l a i n t i f f )                       b r o u g h t                   t h i s             a c t i o n             t o       r e c o v e r

d a m a g e s           r e s u l t i n g                       f r o m         a      c o l l i s i o n                    b e t w e e n               a          t r u c k            i n         w h i c h       h e      w a s

a     p a s s e n g e r               a n d          a         t r a i n             o w n e d          b y         N o r f o l k                S o u t h e r n                     R a i l w a y              C o m p a n y .

T h e       t r u c k              w a s          b e i n g                d r i v e n           b y          t h e          d e f e n d a n t ,                          J a m e s             M a s s e y .                T h e

t r a i n         e n g i n e e r                  w a s             t h e      d e f e n d a n t ,                    N .          V .        H o d g e .                     R a w l s            a l l e g e d          t h a t

N o r f o l k              S o u t h e r n ' s                         l o c o m o t i v e                    w a s           a t             t h e             t i m e          o f          t h e           c o l l i s i o n

b e i n g          o p e r a t e d                       i n           a        n e g l i g e n t                     m a n n e r                 u n d e r                    t h e          c i r c u m s t a n c e s

e x i s t i n g             a t       t h e         c r o s s i n g                   w h e r e          t h e          a c c i d e n t                     t o o k            p l a c e .               H e      a l l e g e d

t h a t      H o d g e             f a i l e d                 t o         g i v e      w a r n i n g                 b y      b l o w i n g                     t h e         t r a i n ' s             w h i s t l e         o r

h o r n ,         a n d       t h a t             t h e          c r o s s i n g               w a s          n o t         s u f f i c i e n t l y                            m a r k e d            b y       a d e q u a t e

w a r n i n g             d e v i c e s .                       R a w l s             a l s o          s u e d          D y c h o                C o m p a n y ,                     t h e          o w n e r       o f      t h e

l a n d      a d j a c e n t                 t o         t h e             r a i l w a y ,             a l l e g i n g                    t h a t           a      f e n c e            w h i c h             D y c h o      h a d

p l a c e d          o n          i t s           l a n d ,                t o g e t h e r              w i t h             v a r i o u s                   s t r u c t u r e s                       a n d       o b j e c t s

i n s i d e t h e f e n c e , c o n s t i t u t e d a d a n g e r o u s o b s t r u c t i o n w h i c h b l o c k e d

t h e      v i e w          o f       t h e              o n c o m i n g                t r a i n .



              D e f e n d a n t s ,                            N o r f o l k                  S o u t h e r n ,                     H o d g e ,                   a n d              D y c h o              m o v e d        f o r

s u m m a r y             j u d g m e n t .                          S u m m a r y            j u d g m e n t                 w a s            g r a n t e d                   b y     t h e          t r i a l          c o u r t

o n       t h e         g r o u n d s                t h a t                 t h e r e          w a s          n o           n e g l i g e n c e                         o n         t h e           p a r t       o f       t h e

m o v a n t s              w h i c h              p r o x i m a t e l y                        c a u s e d              R a w l s '                   i n j u r y .                     A       n o n - s u i t              w a s

t a k e n         a s        t o          t h e          d e f e n d a n t ,                    M a s s e y .                       A d d i t i o n a l l y ,                               t h e       c o u r t          m a d e


                                                                                                                2
t h e     o r d e r                  f i n a l            p u r s u a n t            t o        R u l e          5 4 . 0 2 .              T h e r e f o r e ,           t h e         t r i a l

c o u r t ' s            o r d e r           i s          f i n a l         a n d     a p p e a l a b l e .



            T h e               i s s u e           o n           t h i s       a p p e a l          i s          w h e t h e r            t h e       t r i a l        c o u r t         w a s

c o r r e c t            i n         g r a n t i n g              s u m m a r y           j u d g m e n t          t o         t h e    m o v i n g         d e f e n d a n t s .           W e

a f f i r m         t h e            t r i a l            c o u r t ' s         j u d g m e n t            a s      t o         D y c h o ,        b u t     f i n d     t h e r e        a r e

g e n u i n e i s s u e s o f m a t e r i a l f a c t p r e c l u d i n g s u m m a r y j u d g m e n t a g a i n s t

t h e    d e f e n d a n t s ,                      N o r f o l k             S o u t h e r n           a n d       N .         V .     H o d g e .



            T h e             s t a n d a r d s               g o v e r n i n g             a     r e v i e w            o f      a     t r i a l      c o u r t ' s       g r a n t        o f

s u m m a r y            j u d g m e n t                  a r e      w e l l - s e t t l e d :


                                  T e n n . R . C i v . P . 5 6 . 0 3 p r o v i d e s t h a t s u m m a r y j u d g                                                      m e n t
            i   s     o n        l y a p p r o p r i a t e w h e r e : ( 1 ) t h e r e i s n o g e n u i n e i                                                           s s u e
            w   i   t h           r e g a r d t o t h e m a t e r i a l f a c t s r e l e v a n t t o t h e c                                                            l a i m
            o   r       d e         f e n s e c o n t a i n e d i n t h e m o t i o n , B y r d v . H a l l ,                                                              8 4 7
            S   .   W . 2         d 2 0 8 , 2 1 0 ( T e n n . 1 9 9 3 ) ; a n d ( 2 ) t h e m o v i n g p a r t                                                           y i s
            e   n   t i t         l e d t o a j u d g m e n t a s a m a t t e r o f l a w o n t h e u n                                                                  d i s -
            p   u   t e d              f a c t s .        A n d e r s o n v . S t a n d a r d R e g i s t e r C o . ,                                                      8 5 7
            S   .   W . 2         d 5 5 5 , 5 5 9 ( T e n n . 1 9 9 3 ) .             T h e m o v i n g p a r t y h a s                                                    t h e
            b   u   r d e         n       o f      p r o v i n g      t h a t i t s    m o t i o n   s a t i s f i e s t                                                 h e s e
            r   e   q u i         r e m e n t s .          D o w n e n v . A l l s t a t e I n s . C o . , 8 1 1 S .                                                     W . 2 d
            5   2   3 ,           5 2 4 ( T e n n . 1 9 9 1 ) .

                                 T h   e      s t    a n d a r d s g o v e r n                  i n g t h e a s s e s s                   m e n t o f e v i d e n               c e
            i   n            t h  e       s u m     m a r y j u d g m e n t                       c o n t e x t a r e a                    l s o w e l l e s t a                b -
            l   i   s    h     e d .         C o    u r t s m u s t v i e w                       t h e e v i d e n c e i                   n t h e l i g h t m o               s t
            f   a   v    o     r a b    l e t        o t h e n o n m o v i n                    g p a r t y a n d m u                     s t a l s o d r a w a                 l l
            r   e   a    s     o n a    b l e          i n f e r e n c e s i n                     t h e n o n m o v i n g                      p a r t y ' s f a v o           r .
            B   y   r    d     ,       8 4 7          S . W . 2 d a t 2 1 0                      - 1 1 .        C o u r t s                  s h o u l d g r a n t                a
            s   u   m    m     a r   y       j u    d g m e n t       o n l y  w                 h e n     b o t h     t h e                   f a c t s     a n d  t           h e
            c   o   n    c     l u   s i o n s           t o b e d r a w n f                    r o m t h e f a c t s                     p e r m i t a r e a s o               n -
            a   b   l    e       p   e r s o n           t o r e a c h o n l y                     o n e c o n c l u s i o                n .        I d .

C a r v e l l            v .         B o t t o m s ,               9 0 0      S . W . 2 d         2 3 ,      2 6         ( T e n n .        1 9 9 5 ) .

            O n          O c t o b e r              1 0 ,          1 9 9 2 ,        a t     a b o u t        9 : 0 0            A M ,     M a s s e y        a n d     R a w l s        w e r e

i n     t h e           p r o c e s s               o f       d e l i v e r i n g               s o m e          f u r n i t u r e            f o r        t h e i r     e m p l o y e r .

                                                                                                    3
T h e y     w e r e                 p r o c e e d i n g                      g e n e r a l l y                    s o u t h         o n         M e d e r i a n                  S t r e e t                   i n         N i o t a

w h e n     t h e y             w e r e                s t r u c k            b y          t h e         e a s t b o u n d                t r a i n .                  T h e           c r o s s i n g                     h a d     a

" c r o s s b u c k "                  s i g n                i n d i c a t i n g                     t h e      p r e s e n c e              o f         r a i l r o a d t r a c k s , b u t                                      n o

o t h e r      w a r n i n g                      d e v i c e s .



            D y c h o                o w n s             t h e           l a n d          i n         t h e      n o r t h w e s t                  q u a d r a n t                  a d j a c e n t                  t o      t h e

r a i l r o a d            a n d                 t o           M e d e r i a n                   S t r e e t .             D y c h o                h a d           c o n s t r u c t e d ,                          o n       i t s

p r o p e r t y ,               a       c h a i n                  l i n k         f e n c e             a p p r o x i m a t e l y                          n i n e t e e n              f e e t               f r o m         t h e

c e n t e r         o f             t h e          r a i l r o a d                  t r a c k s ,                 r u n n i n g               p a r a l l e l                  t o      t h e                r a i l r o a d .

I n s i d e         t h e              f e n c e                   w e r e          v a r i o u s                 s t r u c t u r e s                       a n d       o b j e c t s                        o w n e d         a n d

m a i n t a i n e d                  b y          D y c h o .



            W e      f i r s t                   a d d r e s s               t h e             p r o p r i e t y            o f      s u m m a r y                  j u d g m e n t                    i n      f a v o r          o f

D y c h o .          T h e            p l a i n t i f f                      c o n t e n d s                  t h a t      D y c h o            w a s          n e g l i g e n t                       i n     e r e c t i n g

a n d     m a i n t a i n i n g                          t h e           s t r u c t u r e s                   a n d      o b j e c t s               o n      i t s       l a n d                b e c a u s e              t h e y

c o n s t i t u t e d                      a       d a n g e r o u s                      o b s t r u c t i o n                   t o         t h e            v i e w           o f         a n y             o n c o m i n g

e a s t b o u n d               t r a i n .                        D y c h o             r e s p o n d s               t h a t       i t            i s       " a      p r i v a t e                     l a n d           o w n e r

w i t h       n o         d u t y                      t o          m a i n t a i n                    t h e           p u b l i c             r o a d ,               i t s           p r o p e r t y ,                       t h e

r a i l r o a d           r i g h t                     o f         w a y          o r          t h e          s i g n a g e            o r          s i g n a l i n g                  i n              c o n n e c t i o n

t h e r e w i t h " ;                          t h a t             i t       h a s              t h e          r i g h t          t o          i m p r o v e                   a n d              u t i l i z e                i t s

p r o p e r t y           a s          i t         w i s h e s ,               a n d             t h a t         t h e r e        i s         n o         d u t y        o n         i t s             p a r t        n o t        t o

o b s t r u c t           t h e                 v i e w            o f      t h e          r a i l w a y .

            P l a i n t i f f                                c o u n t e r s                    b y           a r g u i n g               t h a t               T . C . A .                   §              3 9 - 1 7 - 3 0 7

e s t a b l i s h e s                   s u c h                a     d u t y             o n      t h e         p a r t       o f         D y c h o .                  T . C . A .                 §         3 9 - 1 7 - 3 0 7

p r o v i d e s           i n           p e r t i n e n t                     p a r t             a s         f o l l o w s :


                                                                                                                   4
             ( a )     A    p e r s o n  c o m m i t s    a n   o f f e n s e                                                                      w h o ,   w i t h o u t    l e g a l
             p r i v i l e g e , i n t e n t i o n a l l y , k n o w i n g l y                                                                      o r r e c k l e s s l y :

                       ( 1 ) O b s t r u c t s a h i g h w a y , s t r e e t , s i d e w a l k , r a i l w a y ,
             w a t e r w a y ,   e l e v a t o r , a i s l e ,   o r    h a l l w a y   t o     w h i c h  t h e
             p u b l i c , o r a s u b s t a n t i a l p o r t i o n o f t h e p u b l i c , h a s
             a c c e s s . . . .

                                                                             *                       *                       *                     *

                        ( b ) F o r p u r p o s e s o f t h i s s e c t i o n , " o b s t r u c t " m e a n s
             t o     r e n d e r    p a s s a g e   i m p a s s a b l e o r   t o    r e n d e r  p a s s a g e
             u n r e a s o n a b l y i n c o n v e n i e n t o r p o t e n t i a l l y i n j u r i o u s t o
             p e r s o n s o r p r o p e r t y .



             T . C . A .           §         3 9 - 1 7 - 3 0 7                    i s      a         c r i m i n a l                  o r         p e n a l         s t a t u t e .                     W e      a r e     o f

t h e       o p i n i o n              t h a t             t h e           s t a t u t e                       h a s         n o          a p p l i c a t i o n                t o          t h e             c a s e      a t

h a n d .          I t     i s         a       f u n d a m e n t a l                       r u l e               t h a t           p e n a l            s t a t u t e s             a n d      o r d i n a n c e s

a r e     s t r i c t l y              c o n s t r u e d .                       K i t t s               v .       K i t t s ,              1 3 6        T e n n .         3 1 4 ,          1 8 9         S . W .        3 7 5

( 1 9 1 6 ) .              " A             p e n a l             s t a t u t e                 o r             o r d i n a n c e                   w i l l         n o t       b e          e n l a r g e d                b y

i m p l i c a t i o n              o r             i n t e n d m e n t                    b e y o n d                  t h e         f a i r            m e a n i n g         o f          t h e          l a n g u a g e

u s e d      . . .       . "               R i c h m o n d                 v .          S t a t e ,               1 7 1            T e n n .           1 ,      1 0 0       S . W . 2 d             1         ( 1 9 3 7 ) .

C i t y      o f     K i n g s p o r t                     v .      J o n e s ,                2 6 8            S . W . 2 d               5 7 6        ( T e n n .          1 9 5 4 ) .                 W e      d o     n o t

b e l i e v e        t h a t               t h e      u s e          o f         o n e ' s               p r o p e r t y                  f o r         l a w f u l          p u r p o s e s                  w i t h o u t

e n c r o a c h m e n t                     u p o n              t h e           r i g h t - o f - w a y                            o f       a         r o a d w a y              c o n s t i t u t e s                   a n

o f f e n s e            u s i n g                 t h e           " f a i r               m e a n i n g                     o f           t h e             l a n g u a g e            t e s t . "                      I t ,

t h e r e f o r e ,              f o l l o w s               t h a t             t h e r e               w a s         n o         v i o l a t i o n              o f      t h e      s t a t u t e                u n d e r

t h e     c i r c u m s t a n c e s                         o f          t h i s          c a s e .



             C o n s i d e r i n g                     a l l              t h e          u n d i s p u t e d                         e v i d e n c e                a n d          a l l       l e g i t i m a t e

i n f e r e n c e s              t h a t              m a y          b e          d r a w n                t h e r e f r o m ,                         r e a s o n a b l e             m i n d s                c a n n o t


                                                                                                                  5
d i f f e r         r e g a r d i n g               t h e       d e f e n d a n t             M a s s e y ' s                  f a i l u r e             t o     l o o k         t o         h i s

r i g h t      e a r l i e r          t h a n           i m m e d i a t e l y              b e f o r e        i m p a c t .                      W h e n       M a s s e y       l o o k e d

t o    h i s        r i g h t ,             t h e        t r u c k          w a s         a l r e a d y            o n           t h e          t r a c k s .        T h e r e f o r e ,

p l a i n t i f f ' s             i n j u r y            c o u l d          n o t         h a v e        b e e n           p r o x i m a t e l y                 c a u s e d           b y       a

b r e a c h       o f     a       d u t y       o n         t h e       p a r t     o f      D y c h o        e v e n             i f      a         d u t y     e x i s t e d .



            M r .       M a s s e y          t e s t i f i e d              b y     d e p o s i t i o n                  a s      f o l l o w s :


            Q .           A n d t h o s e [ c r o s s i n g s ] t h a t d o n o t h a v e , i n y o u r
                          j u d g m e n t , p r e t t y g o o d v i s i b i l i t y , w h a t w o u l d y o u
                          d o ?     W h a t w a s y o u r h a b i t a n d y o u r c u s t o m ?

            A .           T h i s        i s t h e f i r s t o n e I ' v e                                e v e r              c o m e         t o     t h a t     d i d n ' t
                          h a v e         g o o d v i s i b i l i t y .

            Q .           A n d a s a r e s u l t o f i t n o t h a v i n g , i n y o u r m i n d ,
                          p r e t t y g o o d v i s i b i l i t y , w h a t p r e c a u t i o n s d i d y o u
                          t a k e a s a r e s u l t ?

            A .           L i s t e n i n g                 f o r       a   w h i s t l e .

            Q .           A n y t h i n g               e l s e ?

            A .           N o ,       s i r .

                                                                    *               *                *                     *

            Q .           A s       y o u       a p p r o a c h e d ,               d i d        y o u      l o o k             t o      y o u r         l e f t ?

            A .           I   t      s e e m    s      l i k e I l o o k e d                     t o m y l e f t .      I d i d n ' t s t o                                  p   .
                          I        k e p t          —     c o n t i n u e d g o                i n g .       A n d j u s t o u t o f t                                       h   e
                          c   o   r n e r         o f m y r i g h t e y e                     , I r e m e m b e r s e e i n g a l i g                                        h   t
                          a   n   d i t             s e e m e d l i k e I                       m i g h t h a v e h e a r d a w h i s t                                      l   e
                          j   u   s t p r       i o r t o i m p a c t .                        A n d t h e n w h e n I c a m e t o , t                                       h   e
                          t   r   u c k w        a s s i t t i n g i n a                         f i e l d .

                                                                    *               *                *                     *

            Q .           A n d I t a k e i t t h a t w h e n y o u h e a r d t h a t w h i s t l e a n d
                          s a w t h a t l i g h t o u t o f t h e c o r n e r o f y o u r e y e , y o u r
                          v e h i c l e h a d a l r e a d y e n t e r e d u p o n t h e t r a c k s ?

            A .           Y e s ,        s i r .

                                                                                             6
                                                             *                   *                     *                 *

          Q .         D o     y o u  n o r m a l l y  l o o k  f o r t r a i n s c o m i n g a t    t h e
                      m o m e n t y o u ' r e d r i v i n g u p a n d a c r o s s t h e b u m p s , o r
                      a r e y o u w a t c h i n g t h e r o a d a t t h a t p o i n t n o r m a l l y ?

          A .         N o r m a l l y              I ' m     w a t c h i n g                  t h e        r o a d .

          Q .         D   o y o u b e l i e v e                      t     h a t         b     a s e   d u p      o n         y o u r      p a s t d r i v i n g
                      h   a b i t s a n d e x p                   e r      i e n     c e      s ,       t h a t       o n        t h e      d a y o f t h i s
                      w   r e c k , O c t o b e r                  t h      e 1        0 t     h ,     1 9 9 2    , t h        a t b     e f o r e y o u g o t
                      t   o t h e r a i l r o a d                      t    r a c      k s     , y     o u l      o o k e      d f o     r a t r a i n a n d
                      l   i s t e n e d f o r a                   t r      a i n     ?          D o      y o u     b e l i      e v e     y o u d i d t h a t ?

                                                             *                   *                     *                 *

          A .         I k n o w I w a s l i s t e n i n g , b u t a s                                                         f a r a s l o o k i n g , I
                      d o n ' t r e a l l y t h i n k I p a i d c l o s e                                                    a t t e n t i o n l o o k i n g -
                      w i s e .

                                                             *                   *                     *                 *

          Q .         D i d I u n d e r s t a n d y o u t o s a y t h a t t h e f i r s t a w a r e -
                      n e s s y o u h a d o f t h e t r a i n ' s p r e s e n c e w a s y o u g o t a
                      g l i m p s e o f t h e l i g h t ?

          A .         Y e s ,       s i r .

                                                             *                   *                     *                 *

          Q .         C a n w e a s s u m e t h e n y o u f e e l , r e f l e c t i n g b a c k o n i t ,
                      t h a t y o u w e r e r e a s o n a b l y a w a r e o f w h a t w a s g o i n g o n
                      a s y o u d r o v e d o w n t h r o u g h t h e r e ?

                                                             *                   *                     *                 *

          Q           D o     y o u               b e l i e v e              t h a t               y o u       w e r e          b e i n g      r e a s o n a b l y
                      a w a r e ?

                                                             *                   *                     *                 *

          A .         A s       f a r       a s      u s i n g         m y       h e a r i n g ,               y e s ,         s i r .


          T w o     d e p o s i t i o n s              o f       M r .        M a s s e y              a r e      i n        t h e    r e c o r d .       I n    n e i t h e r

d o e s       h e   s t a t e           t h a t       h e        l o o k e d                 t o       h i s      r i g h t          b e f o r e      e n t e r i n g    t h e

r a i l r o a d     c r o s s i n g .


                                                                                              7
            Q             F   r   o   m a l l y o u k                       n o w a b o u t t h                 i s w r           e c k , h a v i n          g    b e           e   n
                          i   n   v   o l v e d i n i t                    a n d g o i n g b a c                  k t o          t h e s c e n e ,               d oy           o   u
                          b   e   l   i e v e   t h e r e                    w a s    a n    o b s t             r u c t i      o n      t o   y o u        r     v i           e   w
                          b   e   t   w e e n y o u a n d                     t h e t r a i n i n                  t h a t        D y c h o a r e a           t h e r           e   ?

                                                                     *                *                *                    *

            Q .           T h a t         b l o c k e d              t h e        v i e w     o f      t h e         t r a i n ?

            A .           I p e r s o n a l l y                          b e l i e v e          t h e r e           w a s       s o m e       t y p e        o f           o b -
                          s t r u c t i o n .

            Q .           Y e s .

            A .           O r         e l s e      I     w o u l d           h a v e        s e e n         t h e      l i g h t          s o o n e r .

                                                                     *                *                *                    *

            Q .           A   n   d b      e t w    e e n y o u a n d t h e t r a i n , t h e w a y y o u                                                                w e r e
                          a   p   p r o   a c h    i n g t h e t r a c k w i t h t h e t r a i n c o m i n g                                                             f r o m
                          y   o   u r     r i g    h t , t h e r e ' s a y a r d t h e r e w i t h a c h a i n                                                           l i n k
                          f   e   n c e      a r   o u n d i t .

            A .           U h - h u h .

            Q .           A n d y o u k n o w t o d a y a n d a f t e r t h i s w r e c k t h a t t h e r e
                          w a s s t u f f i n t h a t c h a i n l i n k f e n c e , i n s i d e t h e r e ;
                          t a n k s a n d a l l k i n d s o f m a c h i n e r y , m e c h a n i c a l s t u f f .

            A .           U h - h u h ,            y e s ,           s i r .

            Q .           A   n   d a f t         e r t h        e         w r      e c k , i n t            h e d a y          s    a n d w e e k s t                     h    a   t
                          f   o   l l o w e     d , w h e            n y o         u w e n t o u t               t h e r e       a n d l o o k e d a t                     i    t   ,
                          w   h   e n e v e     r i t w               a s ,         y o u f o u n d           o u t t h         a t t h a t d i d b l                      o    c   k
                          y   o   u r v i        e w o r                d i d     n ' t b l o c k               y o u r v        i e w o f t h e t r                       a    i   n
                          a   n   d t h e           t r a i n         ' s v         i e w o f y o u           ?

            A .           I t         d i d .

            ( E m p h a s i s             a d d e d        t o           t h e      a b o v e       t e s t i m o n y . )


            T h e       t e s t i m o n y              c l e a r l y             r e f l e c t s           t h a t      M r .         M a s s e y    d i d             n o t        b e c o m e

a w a r e         o f    t h e          o b s t r u c t i o n                    a l l e g e d        t o       h a v e             b e e n    c r e a t e d              b y           D y c h o

u n t i l       a f t e r         t h e     a c c i d e n t                o c c u r r e d .                T h e      e v i d e n c e          t a k e n          a s          a       w h o l e




                                                                                              8
e x c l u d e s               t h e         o b s t r u c t i o n ,                          i f            a n y ,            c a u s e d               b y      D y c h o            a s         a       p r o x i m a t e             o r
                                                                                                        1
l e g a l       c a u s e                  o f         t h e             a c c i d e n t .



            S t a t e d                d i f f e r e n t l y ,                             w e         f i n d              f r o m              t h e         u n d i s p u t e d                     e v i d e n c e               t h a t

t h e r e       i s           n o          g e n u i n e                   i s s u e             o f         a       m a t e r i a l                     f a c t          a s       t o           w h e t h e r            M a s s e y

l o o k e d        t o          h i s            r i g h t ,                    t h e      d i r e c t i o n                         f r o m            w h i c h          t h e          t r a i n              s t r u c k           h i s

v e h i c l e ,                 b e f o r e                        e n t e r i n g                     t h e               c r o s s i n g .                          F r o m                    t h e           u n d i s p u t e d

e v i d e n c e ,               t h e            t r i e r                 o f          f a c t         c o u l d                   n o t         r e a s o n a b l y                    c o n c l u d e                 t h a t         h e

d i d .         T h u s ,                  e v e n             i f         t h e r e             w a s           a         d a n g e r o u s                     o b s t r u c t i o n                         n e g l i g e n t l y

p l a c e d        b y              D y c h o                o n          i t s          p r o p e r t y ,                     i t           c o u l d            n o t         h a v e                b e e n       e i t h e r           a

c a u s e         i n           f a c t                o r           a          p r o x i m a t e                     o r            l e g a l             c a u s e             o f             t h i s           a c c i d e n t .

" P r o o f             o f           n e g l i g e n c e                               w i t h o u t                  p r o o f                  o f           c a u s a t i o n                        i s       n o t h i n g . "

K i l p a t r i c k                  v .         B r y a n t ,                   8 6 8      S . W . 2 d                    5 9 4 ,           5 9 9        ( T e n n .            1 9 9 3 ) ,                   q u o t i n g           D o e

v .     L i n d e r             C o n s t .                   C o . ,              I n c . ,            8 4 5              S . W . 2 d               1 7 3         ( T e n n .               1 9 9 2 ) .



            W e           r e c o g n i z e                              t h a t          t h e r e                  i s            a u t h o r i t y                  t h a t               a           l a n d o w n e r               o r

o c c u p i e r               h a s          a         d u t y             t o          e x e r c i s e                    r e a s o n a b l e                     c a r e          i n           t h e          u s e     o f         h i s

p r o p e r t y               s o          a s         n o t              t o       i n j u r e                  p o s s e s s o r s                       o n       a d j o i n i n g                         p r o p e r t i e s .

S e e     L o u i s v i l l e                      &         N a s h v i l l e                    R a i l r o a d                     v .         F o r t ,          1 1 2         T e n n .               4 3 2 ,       8 0         S . W .

4 2 9     ( 1 9 0 4 ) ;                N a s h v i l l e                          C h a t t a n o o g a                         &      S t .            L o u i s          R a i l w a y                   v .     W a d e ,           1 2 7

T e n n .         1 5 4 ,              1 5 3                 S . W .              1 1 2 0              ( 1 9 1 2 ) .                       W e       e x p r e s s                 n o            o p i n i o n                a s       t o

w h e t h e r            D y c h o                w a s                  n e g l i g e n t .                          W e            s i m p l y                 n o t e        t h a t                  i f      D y c h o            w a s

n e g l i g e n t ,                   s u c h                n e g l i g e n c e                       w a s          n o t            a         p r o x i m a t e                 o r            l e g a l          c a u s e           o f

t h e p l a i n t i f f ' s i n j u r y , u n d e r c i r c u m s t a n c e s s h o w n b y t h e u n d i s p u t e d


            1
                We should note that no testimony by the plaintiff is in the record.

                                                                                                                           9
e v i d e n c e            b e f o r e         t h e         c o u r t .               T h e      t r i a l            c o u r t         w a s         c o r r e c t             i n      g r a n t i n g

s u m m a r y          j u d g m e n t               i n      f a v o r          o f       D y c h o .



             W e       n o w        t u r n          t o      t h e       p r o p r i e t y                o f         g r a n t i n g                 s u m m a r y             j u d g m e n t          t o

t h e        r a i l r o a d                  d e f e n d a n t s .                      T h e           p l a i n t i f f ,                     w h i l e                a c k n o w l e d g i n g

s u b s t a n t i a l                  n e g l i g e n c e                 o n           M a s s e y ' s                 p a r t ,            a r g u e s                 t h a t           N o r f o l k

S o u t h e r n             a n d        i t s         e n g i n e e r                 H o d g e          w e r e             a l s o        g u i l t y                 o f       n e g l i g e n c e

w h i c h          p r o x i m a t e l y                   c a u s e d       h i s             i n j u r y .                 P l a i n t i f f ' s                  t h e o r y             i s       t h a t

H o d g e          d i d       n o t         b l o w           t h e       t r a i n ' s             w h i s t l e                 o r       s o u n d              t h e         h o r n           u n t i l

i m m e d i a t e l y                b e f o r e              i m p a c t ,              a n d       h a d             h e       k e p t           a           g o o d         l o o k o u t            a n d

s o u n d e d         a      w a r n i n g            e a r l i e r ,              M r .         M a s s e y            a n d       t h e         p l a i n t i f f                w o u l d          h a v e

b e e n      a l e r t e d             t o     t h e          t r a i n ' s            p r e s e n c e             a n d         w o u l d             h a v e       s t o p p e d                b e f o r e

e n t e r i n g            t h e       c r o s s i n g .



             A l t h o u g h                 t h e          r a i l r o a d              d e f e n d a n t s '                   a n s w e r                t o          t h e          c o m p l a i n t

a v e r s       t h a t        t h e         p l a i n t i f f             s h o u l d             b e         b a r r e d          f r o m            r e c o v e r y             b e c a u s e          o f

h i s       o w n         n e g l i g e n c e ,                 t h e y          d o       n o t         a s s e r t             o r        a r g u e             t h i s         o n       a p p e a l ,

c o n t e n d i n g                 i n s t e a d              t h a t           t h e           s o l e           a n d           p r o x i m a t e                     c a u s e           o f        t h e

a c c i d e n t            w a s       M a s s e y ' s              n e g l i g e n c e .                      T h e         p l a i n t i f f                 a r g u e s         t h a t          u n d e r

t h e s e      c i r c u m s t a n c e s ,                      i f      t h e         t r i e r         o f      f a c t        c o u l d             r e a s o n a b l y                f i n d       t h e

r a i l r o a d d e f e n d a n t s g u i l t y o f a n y n e g l i g e n c e , h o w e v e r s l i g h t , w h i c h

p r o x i m a t e l y               c a u s e d             h i s      i n j u r y ,              t h e y         s h o u l d             n o t          b e       g r a n t e d            s u m m a r y

j u d g m e n t .




                                                                                                   10
            W e      a g r e e              w i t h           t h i s             a r g u m e n t .                  U n d e r           o u r         s y s t e m                o f             c o m p a r a t i v e

f a u l t ,        " s o       l o n g                a s      a        p l a i n t i f f ' s                   n e g l i g e n c e                    r e m a i n s                   l e s s           t h a n       t h e

d e f e n d a n t ' s                 n e g l i g e n c e                         t h e         p l a i n t i f f                 m a y           r e c o v e r . "                           M c I n t y r e            v .

B a l l e n t i n e ,                 8 3 3            S . W . 2 d                5 2 ,        5 7       ( T e n n .             1 9 9 2 ) .                   A l s o ,                 " i n           c a s e s       o f

m u l t i p l e         t o r t f e a s o r s ,                           p l a i n t i f f                  w i l l      b e      e n t i t l e d                   t o r e c o v e r s o                           l o n g

a s       p l a i n t i f f ' s                       f a u l t                 i s        l e s s            t h a n           t h e        c o m b i n e d                           f a u l t             o f       a l l

t o r t f e a s o r s . "                         I d .        a t           5 8 .



            N o r f o l k                 S o u t h e r n                 r e l i e s            u p o n         t h e      c a s e         o f         E a t o n                v .         M c C l a i n ,           8 9 1

S . W . 2 d          5 8 7         ( T e n n .                     1 9 9 4 ) ,                a n d          t h e        a n a l y t i c a l                       f a c t o r s                     r e g a r d i n g

c o m p a r a t i v e                     n e g l i g e n c e                          c o n t a i n e d                 t h e r e i n ,                     i n           s u p p o r t                     o f       i t s

a r g u m e n t         t h a t             t h e           t r i a l                 c o u r t ' s           s u m m a r y             j u d g m e n t                    w a s             c o r r e c t .             I n

E a t o n ,         h o w e v e r ,                   t h e            S u p r e m e             C o u r t              " c l a r i f [ i e d ]                      t h e             c i r c u m s t a n c e s

u n d e r         w h i c h           a       t r i a l                o r        a p p e l l a t e                  c o u r t           m a y         h o l d ,                 a s          a      m a t t e r         o f

l a w ,      t h a t          t h e          p l a i n t i f f ' s                        d e g r e e             o f      f a u l t             i s         e q u a l                 t o         o r     g r e a t e r

t h a n      t h e          d e f e n d a n t ' s . "                                 I d .      a t         5 9 0 .            H e r e ,           i t            h a s          n o t            b e e n         s h o w n

t h a t     p l a i n t i f f                     h a s        a n y            d e g r e e            o f      f a u l t          a t       a l l .



            I t       i s      a          w e l l - s e t t l e d                         r u l e        i n         T e n n e s s e e                 t h a t             a n         i n j u r y             m a y     b e

p r o x i m a t e l y                     c a u s e d                   b y             s e v e r a l                c o n c u r r e n t                      n e g l i g e n t                          a c t s         o r

o m i s s i o n s :



            I   n o r d         e r t             o     b e        a        p    r o x i m a t e c a u s e o                       f     a n           i n    j u r y , a n e g                          l i -
            g   e n t a        c t o          r        o m    i s      s i      o n m u s t h a v e b e e n                             a s        u b s       t a n t i a l f a c                       t o r
            i   n b r i        n g i n            g a b        o u      t       t h e i n j u r y .     B o l i                     n g v           . T        e n n e s s e e S t                       a t e
            B   a n k ,          8 9 0               S . W      . 2       d       3 2 , 3 6 ( T e n n .                            1 9 9 4        ) ;           M c C l e n a h a n                        v .
            C   o o l e y       , 8 0             6 S .        W .      2 d        7 6 7 , 7 7 5 ( T e n n .                         1 9 9 1         ) .          A n i n j u r y                        m a y
            b   e p r o         x i m a            t e l y         c      a u    s e d b y m o r e t h a n                             o n e           n e    g l i g e n t a c t                          o r

                                                                                                             11
            o   m    i s    s i    o n .      K e l l e y v . J o h n s o n , 7 9 6                          S . W . 2 d 1 5 5 , 1 5       9 (             T e n n .
            A   p    p .       1   9 9 0 ) ; S t o k e s v . L e u n g , 6 5 1                              S . W . 2 d 7 0 4 , 7 0       8 (              T e n n .
            A   p    p .       1   9 8 2 ) .        T h u s , a n e g l i g e n t a c                       t o r o m i s s i o n         n e e            d n o t
            b   e      t    h e       s o l e c a u s e o f a n i n j u r y t o                                b e a p r o x i m a t      e c              a u s e .
            M   c    C l    e n    a h a n v . C o o l e y , 8 0 6 S . W . 2 d                                  a t 7 7 5 ; L a n c      a s t            e r v .
            M   o    n t     e s    i , 2 1 6 T e n n . 5 0 , 5 7 , 3 9 0 S                               . W . 2 d 2 1 7 , 2 2 1           ( 1            9 6 5 ) .
            E   a    c h       p   e r s o n w h o s e n e g l i g e n c e i s a                               p r o x i m a t e c a u    s e              o f a n
            i   n    j u    r y         m a y     b e      i n d e p e n d e n t l y l i                   a b l e       f o r   t h e      i n            j u r y .
            M   c    C l    e n    a h a n v . C o o l e y , 8 0 6 S . W . 2 d                              a t 7 7 5 .


B u r g e s s             v .      H a r l e y ,          9 3 4    S . W . 2 d       5 8 ,     6 8     ( T e n n .     A p p .      1 9 9 6 ) .



            C a u s a t i o n                  q u e s t i o n s ,          w h i c h        a r e     f a c t - s e n s i t i v e ,         a r e                    f o r   t h e

t r i e r           o f         f a c t         t o       d e c i d e       u n l e s s        t h e       u n d i s p u t e d        f a c t s ,                     a n d   t h e

i n f e r e n c e s                d r a w n          t h e r e f r o m ,     p e r m i t       o n l y      o n e   r e a s o n a b l e          c o n c l u s i o n .

H a y n e s          v .        H a m i l t o n           C o u n t y ,      8 8 3      S . W . 2 d       6 0 6 ,    6 1 2     ( T e n n .        1 9 9 4 ) .



                T . C . A .            §       6 5 - 1 2 - 1 0 8        p r o v i d e s        t h e      f o l l o w i n g :



                      6 5 - 1 2 - 1 0 8 . P r e c a u t i o n s r e q u i r e d f o r p r e v e n t i o n o f
            a c c i d e n t s . — I n o r d e r t o p r e v e n t a c c i d e n t s u p o n r a i l r o a d s ,
            t h e f o l l o w i n g p r e c a u t i o n s s h a l l b e o b s e r v e d :

                           ( 1 ) T h e o f f i c i a l s h                           a v i n g j u r i s d i c t i o n o v e r                            e v     e r    y
            p   u    b l i c r o a d c r o s s e d b y a                                   r a i l r o a d s h a l l p l a c e a              t               e   a c    h
            c   r    o s s i n g a s i g n , m a r k e d a                           s p r o v i d e d b y § 6 5 - 1 1 - 1 0                      5       .       T h    e
            c   o    u n t y l e g i s l a t i v e b o d y s h                        a l l a p p r o p r i a t e m o n e y t o                   d       e f     r a    y
            t   h    e e x p e n s e s o f t h e s i g n                               s . T h e f a i l u r e o f a n y                          e       n g     i n    e
            d   r    i v e r t o b l o w t h e w h i s t l e                              o r r i n g t h e b e l l a t a n y                     p       u b     l i    c
            c   r    o s s i n g s o d e s i g n a t e d b y                            e i t h e r t h e r a i l r o a d c o m p                     a     n y     o    r
            t   h    e p u b l i c o f f i c i a l s h a l l                            c o n s t i t u t e n e g l i g e n c e w i                   t     h     t h    e
            e   f    f e c t a n d a l l a s s e t f o r                             t h i n § 6 5 - 1 2 - 1 0 9 ;

                           ( 2 ) O n a p                  p r o a c h i n g e v       e r y c r o s s i n g s o               d i s t i n g u i s h e d                  ,
            t   h    e w h i s t l e o r                     b e l l o f t h e          l o c o m o t i v e s h a l          l b e s o u n d e d a                       t
            t   h    e d i s t a n c e                     o f o n e f o u r           t h ( 1 / 4 ) o f a                     m i l e f r o m t h                       e
            c   r    o s s i n g , a n d                      a t s h o r t i         n t e r v a l s u n t i l                 t h e t r a i n h a                      s
            p   a    s s e d t h e c r o                    s s i n g ;



                                                                                         12
                            (   3 ) E          v e r y r      a i l r o a d c o m p a n y s                      h a l l         k e e p t h      e        e n         g i n e    e r ,
          f   i   r   e   m a   n , o         r s o m e         o t h e r p e r s o n u p o n                       t h e        l o c o m o t    i v        e ,          a l w   a y s
          u   p   o   n     t   h e l           o o k o u t       a h e a d ; a n d w h e n                        a n y        p e r s o n ,       a      n i         m a l ,      o r
          o   t   h   e   r       o b s      t r u c t i      o n      a p p e a r s  u p o n                        t h e           r o a d ,         t     h e            a l   a r m
          w   h   i   s   t l   e s h          a l l b e         s o u n d e d , t h e b r a                     k e s p          u t d o w n     ,         a n         d e v     e r y
          p   o   s   s   i b   l e m          e a n s e       m p l o y e d t o s t o p t                       h e t r          a i n a n d         p     r e         v e n t     a n
          a   c   c   i   d e   n t ;

                                                                  *                 *                    *                 *



          T . C . A .             §      6 5 - 1 2 - 1 0 9            p r o v i d e s             a s         f o l l o w s :



                             6 5 -      1 2 - 1    0 9 . V i o l a t i o n o f §                                  6 5 - 1 2 - 1 0 8          i s n e g l i g e n                     c e
          p   e   r        s e .           — A           v i o l a t i o n o f a n y                             o f t h e p r o               v i s i o n s o f                       §
          6   5   -   1   2 - 1 0       8 b y         a n y r a i l r o a d c o m p a n                        y c o n s t i t u t            e s n e g l i g e n                   c e
          p   e   r         s e          a n d         i n     t h e t r i a l o f                            a n y c a u s e s                    i n v o l v i n g                   §
          6   5   -   1   2 - 1 0       8 , t       h e b u r d e n o f p r o o f ,                                 t h e i s s u e               o f p r o x i m a                 t e
          c   a   u   s   e , a        n d t      h e i s s u e o f c o n t r i b u                             t o r y n e g l i g             e n c e s h a l l                   b e
          t   r   i   e   d a n       d b e          a p p l i e d i n t h e s a m e                              m a n n e r a n d              w i t h t h e s a                  m e
          e   f   f   e   c t a        s i n          t h e t r i a l o f o t h e r                           n e g l i g e n c e             a c t i o n s u n d                   e r
          t   h   e       c o m m       o n l      a w i n T e n n e s s e e .



          M a s s e y             t e s t i f i e d             s e v e r a l           t i m e s            t h a t      h e      d i d      n o t        h e a r            a     w h i s t l e

o r   h o r n             u n t i l          i m m e d i a t e l y               b e f o r e            t h e          c o l l i s i o n .                  H e            d e p o s e d      a s

f o l l o w s :



          Q .                T h e n y o u                 m u s t        n o t         h a v e              k n o w n          t h e r e       w a s              a        t r a i n
                             c o m i n g .

          A .                N o ,       I      d i d n ' t .

          Q .                Y o u       d i d n ' t          h e a r      i t .

          A .                N o .       I f       I ' d      h e a r d      a      w h i s t l e               I ' d      h a v e          s t o p p e d .

          Q .                T h e n y o u w e n t t h r o u g h s o m e t h i n g t h e r e ;                                                               y o u w e n t
                             t h r o u g h t h e t r a u m a o f t h e w r e c k a n d y o u r                                                                h e a d w a s
                             h i t a n d s o f o r t h .

          A .                U h - h u h .

                                                                                           13
            Q .                I w a n t t o k n o w w h a t y o u r a n s w e r w o u l d b e t o                                                                                          t h i s :
                               D o y o u b e l i e v e t h a t t h a t t r a i n d i d n ' t b l o w                                                                                       o r d o
                               y o u b e l i e v e t h a t y o u j u s t d i d n ' t h e a r i t ?

            A .                I b e l i e v e t h e t r a i n d i d n ' t b l o w ,                                                            b e c a u s e                  w h e n           t h e y
                               b l o w i n N i o t a y o u c a n h e a r t h e m                                                                 f r o m a                    g o o d            w a y s
                               a w a y .

            Q .                H a v e             y o u      g o t       g o o d        h e a r i n g ?

            A .                Y e s ,             s i r .

            Q .                I f t h a t t r a i n w o u l d h a v e b l o w n                                                            c o m i n g d o w n o n t h a t
                               c r o s s i n g t o w a r n m o t o r i s t s , d o                                                          y o u t h i n k y o u w o u l d
                               h a v e h e a r d i t ?

            A .                Y e s ,             s i r .



            N .         V .      H o d g e             t e s t i f i e d               t h a t              a s           h e     a p p r o a c h e d                 t h e             c r o s s i n g ,        h e

s t a r t e d               b l o w i n g             t h e          c r o s s i n g             w h i s t l e                    s i g n a l           a n d          w h e n             h e       s a w     t h e

t r u c k         h e         b l e w          a       w a r n i n g             s i g n a l .                           M r .          H o d g e       c o u l d                  n o t ,         h o w e v e r ,

p r o v i d e           a      r o u g h             e s t i m a t e            o f      h o w              c l o s e             h e       w a s      t o          t h e          t r u c k         w h e n     h e

f i r s t     s a w            i t ,       e x c e p t               t h a t      i t           w a s          " s u d d e n . "



            M a s s e y ' s              t e s t i m o n y                 c r e a t e s                a         g e n u i n e            i s s u e          o f m a t e r i a l f a c t                        a s

t o   w h e t h e r               H o d g e                b l e w      t h e         w h i s t l e                      o r      s o u n d e d             t h e        h o r n             w i t h i n       t h e

d i s t a n c e               r e q u i r e d                b y       T . C . A .          §       6 5 - 1 2 - 1 0 8 .                             T h e       t r a n s c r i p t                    o f     t h e

h e a r i n g           o n      t h i s            i s s u e          r e v e a l s             t h a t             t h e         t r i a l         c o u r t              r e c o g n i z e d              t h a t

t h e r e         m a y          b e       a          g e n u i n e             i s s u e           o f              a          m a t e r i a l             f a c t               o r      f a c t s         w i t h

r e g a r d         t o        t h e       n e g l i g e n c e                  o f      M r .              H o d g e .                  H e    s t a t e d :


                      A n d I a m c o n c e r n                                     e d , I                  t h i        n k t h a t t h e r e                        m a    y    b e s o m           e
            e v i d e n c e h e r e o f n e g l                                   i g e n c e                  o n          — a r g u a b l y o n                       t h    e p a r t o             f
            t h e r a i l r o a d .    T h e r e                                     i s p r                o b a        b l y s o m e s u g g e                      s t     i o n h e r e            ,
            m a y b e a n i n f e r e n c e ,                                      t h a t t                 h e           e n g i n e e r d i d n                   ' t        b l o w h i            s
            h o r n .

                                                                                                            14
            T a k i n g                H o d g e ' s             t e s t i m o n y                i n        a       l i g h t           m o s t           f a v o r a b l e              t o           t h e

p l a i n t i f f ,              a      r e a s o n a b l e                   j u r y     c o u l d              c o n c l u d e          t h a t ,          s i n c e      h e       d i d             n o t

s e e     t h e      t r u c k              u n t i l         " s u d d e n l y "               b e f o r e           i m p a c t ,             H o d g e      w a s      n o t       k e e p i n g

a     g o o d       a n d            a d e q u a t e            l o o k o u t .                 I f      t h e        j u r y       w e r e          t o      f i n d      t h a t              H o d g e

d i d     n o t       k e e p           a     s u f f i c i e n t                 l o o k o u t            o r       f a i l e d          t o      b l o w       t h e      w h i s t l e                 o r

s o u n d         t h e      h o r n ,           i t          c o u l d         r e a s o n a b l y                 d e t e r m i n e              t h a t      s u c h       a       f a i l u r e

t o     w a r n           M a s s e y           a n d          t h e          p l a i n t i f f             o f        t h e      t r a i n ' s               p r e s e n c e ,                 w a s       a

p r o x i m a t e            c a u s e           o f          t h e       a c c i d e n t .



            T h u s ,                s u m m a r y             j u d g m e n t            s h o u l d               n o t       h a v e          b e e n        g r a n t e d             t o           t h e

r a i l r o a d             d e f e n d a n t s .                         T h e         t r i a l           c o u r t ' s           o r d e r              g r a n t i n g            s u m m a r y

j u d g m e n t            t o        M r .      H o d g e            a n d       N o r f o l k           S o u t h e r n            i s         r e v e r s e d .                T h e         t r i a l

c o u r t ' s             j u d g m e n t               i n           a l l       o t h e r             r e s p e c t s            i s           a f f i r m e d .           T h i s              c a s e

r e m a n d e d            t o        t h e      t r i a l            c o u r t         f o r         s u c h        o t h e r      a n d          f u r t h e r          a c t i o n             t h a t

m a y     b e      r e q u i r e d               c o n s i s t e n t                w i t h           t h i s        o p i n i o n .               C o s t s       o n      a p p e a l                 a r e

a s s e s s e d              e q u a l l y                b e t w e e n                 t h e           a p p e l l a n t                 a n d            a p p e l l e e            N o r f o l k

S o u t h e r n .



                                                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                  D o n T . M c M u r r a y , J u d g e



C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

                                                                                                      15
C h a r l e s   D .   S u s a n o ,   J r . ,   J u d g e




                                                            16
                                                               I N      T H E         C O U R T       O F      A P P E A L S




W I L L I A M          T .          R A W L S ,                                            )               K N O X     C I R C U I T
                                                                                           )               C . A .     N O . 0 3 A 0 1 - 9 7 0 7 - C V - 0 0 2 9 3
                                                                                           )
                               P l a i n t i f f - A p p e l l a n t                       )
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
v s .                                                                                      )               H O N . W H E E L E R                 A .      R O S E N B A L M
                                                                                           )               J U D G E
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
N   .   V   . H O D G E , N O R F O L K S O U T H E R N                                    )               A F F I R M E D            I N     P A R T
R   A   I   L W A Y C O M P A N Y , D Y C H O                                              )               R E V E R S E D            I N     P A R T
C   O   M   P A N Y , I N C . , A N D J A M E S                                            )               R E M A N D E D
M   O   Y   E R M A S S E Y ,                                                              )
                                                                                           )
                   D e f e n d a n t s - A p p e l l a n t s                               )



                                                                                       J U D G M E N T


               T h i s             a p p e a l       c a m e          o n       t o       b e       h e a r d         u p o n           t h e          r e c o r d        f r o m          t h e

C i r c u i t          C o u r t          o f      K n o x      C o u n t y ,            b r i e f s         a n d    a r g u m e n t             o f      c o u n s e l .               U p o n

c o n s i d e r a t i o n                     t h e r e o f ,         t h i s         C o u r t      i s      o f     t h e      o p i n i o n             t h a t   t h e r e             w a s

s o m e        r e v e r s i b l e                e r r o r      i n         t h e      t r i a l          c o u r t .

               T h e          t r i a l           c o u r t ' s             o r d e r           g r a n t i n g            s u m m a r y           j u d g m e n t               t o       t h e

d e f e n d a n t s ,                 M r .      H o d g e      a n d        N o r f o l k          S o u t h e r n ,           i s         r e v e r s e d .            T h e         t r i a l

c o u r t ' s          j u d g m e n t              i n      a l l      o t h e r          r e s p e c t s           i s      a f f i r m e d .                T h i s       c a s e         i s

r e m a n d e d              t o      t h e       t r i a l          c o u r t         f o r       s u c h       o t h e r        a n d         f u r t h e r        a c t i o n             a s
m a y   b e   r e q u i r e d   c o n s i s t e n t   w i t h      t h i s      o p i n i o n .       C o s t s   o n   a p p e a l   a r e

a s s e s s e d     e q u a l l y     b e t w e e n     t h e           a p p e l l a n t     a n d       a p p e l l e e     N o r f o l k

S o u t h e r n .



                                                                P E R      C U R I A M